Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforated plate”,  “guide”, and “spring“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “and/or” which does not limit the claim by positively claiming what is including or not included in the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima, JP2009280320.
Regarding claim 1, Yajima discloses a suction line (a suction line has been interpreted as the  connection of suction portion 32 to the fan , Figs 1 and 3), a conveyor belt configured to receive an transport at least one substrate (conveyor belt 23, Fig 1), wherein the conveyor belt comprises a plurality of perforations (perforations 28 , Fig 3), wherein the vacuum system is configured to produce fluid suction through the perforations towards an interior of the suction line (Fig 3), generating a securing force of the at least one substrate to the conveyor belt (Fig 3), wherein each perforation of the plurality of perforations is equipped with a valve which opens and closes the perforations (valve 37 , Fig 3 ), thereby allowing and impeding, respectively, the passage of a fluid flow through the perforation (Fig 3), wherein in an area of the conveyor belt where the suction is applied, the valve comprises a mechanism configured to allow closing    of the valve when there is no substrate over the corresponding perforation. (mechanism has been interpreted as the rod 38 and valve body 36 would be capable of allowing closing of the valve when there is no substrate over the corresponding perforation, Fig 3)
Regarding claim 2, Yajima discloses each and every limitation set forth in calim 1.  at least one support partition to guide and support the conveyor belt in its displacement, the support partition arranged forming at least one suction chamber which connects the suction of the fluid between the conveyor belt and the suction line.  (walls defining pressure chamber 43, Fig 3)
Regarding claim 3, Yajima discloses each and every limitation set forth in claim 2.  a perforated plate arranged for the passage of the suction fluid therethrough between the conveyor belt and the suction line and, where appropriate, arranged between the suction chambers and the suction line.  (plate has been interpreted as the top portion of support 27 as 27a having openings 30 , Fig 3)
Regarding claim 4, Yajima discloses each and every limitation set forth in claim 1.  Furthermore, Yajima discloses a valve opening device along at least one area of the suction line, wherein the opening device is configured to force an open position of the valves. (cam device with portions 40-42 , Figs 3 and 5 depicting the side view of the opening device)
Regarding claim 5, Yajima discloses each and every limitation set forth in claim 4.   Furthermore, Yajima  the opening device is a cam configured to produce a pushing force on projections of the valves, forcing the open position of the valves.  ( portion 42 , Fig 3)
Regarding claim 6, Yajima discloses each and every limitation set forth in claim 1.  Yajima disclsoes the mechanism is an auto-close mechanism. (due to weight of portion 36, Fig 3 )
Regarding claim 7,  Yajima discloses each and every limitation set forth in claim 6.   Furthermore, Yajima discloses  the configuration of the auto close mechanism configured to allow the closing of the valve comprises a guide which allows the free movement of the valve, such that when there is no substrate arranged over the corresponding perforation, the valve is moved by the guide and is closed by the suction itself of the vacuum system.  (guide has been interpreted as the configuration of valve seat 35, Fig 3)
Regarding claim 9, Yajima discloses each and every limitation set forth in claim 1. Furthermore, Yajima discloses the mechanism is a commanded close mechanism.  (trans paragraphs 0046-0047 and 0050)
Regarding claim 10, Yajima discloses each and every limitation set forth in claim 9.  Furthermore, Yajima discloses  a detection subsystem of the position of the at least one substrate on the conveyor belt, wherein the detection subsystem is configured to send instructions indicative of the positioning of the at least one substrate to the commanded close mechanism to close valves in a plurality of perforations on which no substrate is arranged.  (by means of edge sensor 49 trans paragraphs 0047 and 0050)
Regarding claim 11, Yajima discloses each and every limitation set forth in claim 10.  Furthermore, Yajima discloses the commanded close mechanism is arranged covering the entire width of the conveyor belt along at least one specific longitudinal section of the conveyor belt, such that the commanded close mechanism is configured to close all the valves in the at least one specific longitudinal section of the conveyor belt and over the entire width of the conveyor belt, before receiving instructions from the detection subsystem.  (operation of the device disclosed by Yajima)
Regarding claim 13, Yajima discloses each and every limitation set forth in claim 9.  Furthermore, Yajima discloses each commanded close mechanism is configured to close valves for predetermined time interval.  (Trans paragraph 0050)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima, JP2009280320 in view of Takato, EP2022740.
Regarding claim 8, Yajima discloses each and every limitation set forth in claim 6.  However, Yajima does not disclose the configuration of the auto close mechanism which allows the closing of the valve comprises at least one spring which forces an open and/or closed position of the valve. 
Takato teaches a workpiece conveying apparatus wherein vacuum chambers comprise a valve configuration having a valve 76 with spring biasing member 764. (Fig 10)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve mechanism disclosed by Yajima to have further incorporated a spring as taught by Takato in order to bias a valve in proper position and make sure the valves are closed or open when needed as a insurance mechanism. 
Regarding claim 14,  Yajima discloses each and every limitation set forth in claim 9.  However, Yajima does not disclose the configuration of the commanded close mechanism which allows the closing of each valve comprises at least one spring which forces an open and/or closed position of the valve. 
Takato teaches a workpiece conveying apparatus wherein vacuum chambers comprise a valve configuration having a valve 76 with spring biasing member 764. (Fig 10)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve mechanism disclosed by Yajima to have further incorporated a spring as taught by Takato in order to bias a valve in proper position and make sure the valves are closed or open when needed as a insurance mechanism. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima, JP2009280320 in view of Liu US10358307.
Regarding claim 12, Yajima discloses each and every limitation set forth in claim 10.   However, Yajima does not explicitly disclose the perforations are arranged according to longitudinal alignments in a direction of travel of the conveyor belt, wherein the longitudinal alignments are distributed along a width of the conveyor belt, wherein there is an independent commanded close mechanism in correspondence with each longitudinal alignment of perforations and wherein each commanded close mechanism house at least one longitudinal section of its corresponding longitudinal alignment of perforations. 
Liu teaches  a conveyor belt  with a leading edge detection system , wherein the perforations are arranged in the longitudinal alignment having independent commanded close mechanism (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Yajima to have further incorporated configuration of Liu in order to deduce a belt having perforations disposed in a row pattern along the complete length of the belt as well as the width of the bet to prevent blind spot in transmitting the sensing and detecting signal of the light. (5:20-30)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima, JP2009280320 in view of  Isova, US8353591.
Regarding claim 15, Yajima discloses each and every limitation set forth in claim 1.   However, Yajima does not disclose a suction width regulating subsystem which in turns comprises at least one displaceable lateral plate which laterally limits the suction line, wherein the suction width regulating subsystem is configured to adjust the width of the suction line by means of the displacement of the at least one displaceable lateral plate. 
 Isowa teaches a conveyor belt apparatus having suction chamber wherein a pair of baffles (81r, 81L , Fig 7) . 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified suction configuration disclosed by Yajima to have further incorporated displaceable lateral plate as taught by Isowa in order to reduce suction volume and modify the airflow in the suction chamber in a controlled manner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723